Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
    Claims 1 –13  have been examined in this application.  This communication is the first action on merits.  The Information Disclosure Statement (IDS) filed on March 17, 2021 has been acknowledged by the Office.
	Election/Restrictions
Applicant’s election without traverse of Invention 1 claims 1 – 13 in the reply filed on 11/14/2022 is acknowledged.
Specification
The disclosure is objected to because of the following informalities:
para [0124] recites "the a control system " the examiner suggest amending to " the control system “.  
Appropriate correction is required.
The use of the term “FreescaleTM Semiconductor”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 5 objected to because of the following informalities:  
Claim 5 is missing a period at the end of the sentence.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2 and 6 -10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S Patent Application 20170143566 to Elku et al. (Elku hereafter) .
As per claim 1, Elku teaches A patient support (see 100—Fig.1A) comprising: a patient support component having an adjustable width(see para [0010]); and  a sensor adapted to sense a width of the patient support component (see S—Fig.83b; para [0419]); and a controller in communication with the sensor (see para [0010]), the controller configured to determine if the patient support component is in an unacceptable width configuration based on the sensed width of the patient support component (see para [0010]"the controller configured to enable and/or disable actions of the patient support in response to sensed combinations of the deck height and deck width and/or position.")and adapted to generate a signal to issue an alert or a prompt to a caregiver to take action, if the patient support component is determined to be in an unacceptable width configuration (see para [0026]).
As per claim 2, Elku teaches The patient support according to claim 1, wherein the sensor is an optical sensor (see para [0419]"The sensor S may be arranged to measure a distance between deck extension pans 2031, 2032, 2033, 2034 or other suitable distances or parameters. The sensors S may comprise one or more limit switches, proximity sensors, optical sensors, encoders, position sensors, and the like.").
As per claim 6, Elku teaches A patient support(see 100—Fig.1A) comprising: a patient support deck(see para [0010]); and a control system (see 3300—Fig.68) comprising: a sensor (see S—Fig.83b; para [0419]) adapted to detect a status of the patient support deck (see para [0026]); and a controller in communication with the sensor (see para [0010]) and configured to determine if the status of the patient support deck is an acceptable condition or an unacceptable condition (see para [0010]).
As per claim 7, Elku teaches The patient support according to claim 6, wherein the controller is configured to generate a signal based on the status detected by the sensor (see para [0026]).
As per claim 8, Elku teaches The patient support according to claim 6, wherein the signal generates an alert or a prompt to a caregiver to take action if the status of the deck is determined to be in an unacceptable condition (see para [0026]).
As per claim 9, Elku teaches The patient support according to claim 6, wherein the sensor is configured to detect a width of the patient support deck (see S—Fig.83b; para [0419]), and the status of the patient support deck is related to the width (see para [0385]"Examples of bed conditions that may be monitored include one or more of the following: height of the bed frame, angle of bed frame, angle of one or more portions of the mattress support deck (e.g., head portion of mattress support deck), contour of the mattress support deck, width of the mattress support deck or bed frame, position of one or more side rails, lock state of one or more side rails, headboard width,").
As per claim 10, Elku teaches The patient support according to claim 6, wherein the sensor is configured to detect whether the patient support deck is locked condition or unlocked condition (see examiner note; para [0265] element 2334a),
Note the examiner considers the "side rail " elements described in para [0385] as part pf the side deck 
 and the status of the patient support deck is related to a locked condition or an unlocked condition (see para [0385]"Examples of bed conditions that may be monitored include one or more of the following: height of the bed frame, angle of bed frame, angle of one or more portions of the mattress support deck (e.g., head portion of mattress support deck), contour of the mattress support deck, width of the mattress support deck or bed frame, position of one or more side rails, lock state of one or more side rails, headboard width,").
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 –5  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application 20170143566 to Elku in view of DE 102010014006 B3 to Axel.
As per claim 3, Elku teaches The patient support according to claim 2, wherein said patient support component comprises a patient support deck frame (see 105,2001,207,202—Fig.1B 110,113—Fig.1Apatient support deck frame) having a fixed section (see para [0228]" Each rack and pinion mechanism 2065 may comprise two extension cross-members for a total of four extension cross-members 2081, 2082, 2083, 2084. Extension cross-members 2081 and 2083 may be fixed to and support the head deck extension pan on one side of the head deck and extension cross-members 2082 and 2084 may be fixed to and support the head deck extension pan on the other side of the head deck patient support deck frame”) and a movable section (see para [0223]"As seen in FIG. 18 and FIG. 19, when the deck 104 is expanded, the deck extension pans 2031, 2032, 2033, 2034 supported on deck extension pan cross-members may be pulled laterally away to provide a wider surface."), a light source  (see 2300—Fig.64) and light source are mounted to the other of the fixed section or the movable section (see annotated Fig.1A & 64B).

    PNG
    media_image1.png
    548
    1110
    media_image1.png
    Greyscale

Elku does not teach, a reflective strip mounted to either the fixed section or the movable section of the patient support deck frame, wherein the optical sensor [are mounted to the other of the fixed section or the movable section] , and the optical sensor senses light emitted from the light source reflected from the reflective strip.
Axel teaches, a reflective strip (see 21 —Fig.3) mounted to either the fixed section or the movable section of the patient support deck frame (see page 5 "The sensor fibers 13 and the reference fiber 27 be through side rails 28 held at both ends. Between the side rails 28 extends the field in which deformations of the sensor fibers are to be detected."),
Note: The examiner notes reflective strip 21/29 are mounted via element 13
 wherein the optical sensor [are mounted to the other of the fixed section or the movable section] (see 29—Fig.3 :optical sensor mounted to the other of the fixed section or the movable section) , and the optical sensor senses light emitted from the light source reflected from the reflective strip (see page 5"Opposite the distributor device is a light receiver 29 represented in the form of an optical sensor. Also here lead light fibers 18 from the sensor fibers 13 on the light receiver 29 so that the light signals arriving there can be evaluated.").


    PNG
    media_image1.png
    548
    1110
    media_image1.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been
obvious for one of ordinary skill in the art to have modified the teachings of Elku with the teachings of Axel with the motivation of providing an alternative method to determine the condition of the support apparatus (see page 2 "The object of the invention is to improve an optical sensor arrangement of the type specified in that they can be manufactured with a relatively lower cost of optical components or manufacturing steps").
As per claim 4, Elku (as modified) teaches The patient support according to claim 3.
Elku does not teach wherein the reflective strip includes multiple reflective gradient portions, and the amount of light reflected by a respective reflective gradient portion of the multiple reflective gradient portions and sensed by the optical sensor is communicated to the controller.
Axel teaches The patient support according to claim 3, wherein the reflective strip includes multiple reflective gradient portions (see annotated Fig.3multiple reflective gradient),

    PNG
    media_image2.png
    496
    616
    media_image2.png
    Greyscale

 and the amount of light reflected by a respective reflective gradient portion of the multiple reflective gradient portions and sensed by the optical sensor is communicated to the controller (see page 4 "The patient couch according to the invention advantageously also allows control during the procedure of the image recording as to whether the patient really adheres to the instruction of immobility. This is made possible because the sensor arrangement is integrated in the patient bed, whereby it can be inserted together with the patient into the imaging unit").
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Elku with the teachings of Axel with the motivation of providing an alternative method to determine the condition of the support apparatus (see page 2 "The object of the invention is to improve an optical sensor arrangement of the type specified in that they can be manufactured with a relatively lower cost of optical components or manufacturing steps").
As per claim 5, Elku (as modified) teaches "The patient support according to claim 3, wherein the controller determines a corresponding width of the patient support deck (see S—Fig.83b; para [0419]) based the sensed light (see examiner note).
Note: The examiner relies on the Merriam Webster definition of optical as "of, relating to, or being objects that emit light in the visible range of frequencies" the examiner notes that element S of Fig.83b is  an optical sensor and may emit light in a visible range of frequencies. The examiner further notes that element S as taught by Elku, is used to measure the width of the support deck as described in para [0413].

Claim(s) 11 and 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application 20170143566 to Elku in view of US 20170181909 A1 to Baker, JR. et. al. (Baker hereafter).
As per claim 11, Elku teaches The patient support according to claim 6, further comprising a patient support deck frame having a fixed section (see 105,2001,207,202—Fig.1B 110,113—Fig.1Apatient support deck frame) and a movable section(see para [0223])
Elku does not teach , wherein the sensor comprises a color sensor mounted to the fixed section or the movable section of the patient support deck frame, and a color strip having multiple colors is mounted to the other of the fixed section or the movable section of the patient support deck frame, wherein the color on the color strip is sensed by the color sensor and communicated to the controller.
Baker teaches, wherein the sensor comprises a color sensor (see para [0076])  mounted to the fixed section or the movable section of the patient support deck frame (see para [0076]), and a color strip (see 10—Fig.1) having multiple colors (see para [0076]"cover 10 may change color or luminescence in response to input, such as passage of time") is mounted to the other of the fixed section or the movable section of the patient support deck frame (see para [0076]) , wherein the color on the color strip is sensed by the color sensor and communicated to the controller (see para [0076]"When a change in color is detected by the sensor or sensors, which are in communication with controller 64, sensors 62 will generate a detection signal, and in response controller 64 will generate an alarm or notification signal as noted above").
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Elku with the teachings of Baker with the motivation of providing an alternative method to determine the condition of the support apparatus(see para [0076]).
As per claim 12, Elku (as modified) teaches The patient support according to claim 11, wherein the controller determines a width of the patient support deck (see S—Fig.83b; para [0419])
Elku does not teach [wherein the controller determines a width of the patient support deck] based on the sensed color.
Baker teaches based on the sensed color (see para [0076]: “When a change in color is detected by the sensor or sensors, which are in communication with controller 64, sensors 62 will generate a detection signal, and in response controller 64 will generate an alarm or notification signal as noted above.”)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Elku with the teachings of Baker with the motivation of providing an alternative method to sense the characteristics of the patient support based on the color properties determined(see para [0076]).
Claim(s) 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application 20170143566 to Elku in view of US Patent 9572735 B2 to Johnson et. al. 
As per claim 13, Elku ad modified teaches The patient support according to claim 6.
Elku does not teach wherein the sensor includes two or more magnetic field sensors.
Johnson teaches The patient support according to claim 6, wherein the sensor includes two or more magnetic field sensors (see 572—Fig.24; Col 21 Lines 18 - 32).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Elku with the teachings of Johnson with the motivation of providing an alternative method to determine and control the width of the support deck (see Col 21 Lines 18 - 32).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH TALITHA GEDEON whose telephone number is (571)272-8863. The examiner can normally be reached Mon - Fri 7:30am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.G./Examiner, Art Unit 3673                                                                                                                                                                                                        12/2/2022

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673